Sognier, Judge.
Appellant was convicted of voluntary manslaughter and appeals on the general grounds. We have examined the entire transcript and find the evidence sufficient to meet the standard of proof required by Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.

Drew R. Dubrin, Cynthia Y. Wright, for appellant.
L,¡ewis R. Slaton, District Attorney, Joseph J. Drolet, A. Thomas Jones, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.